Citation Nr: 1637809	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran had active duty service from June 1973 through March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record shows that the Veteran initially requested a local hearing with a Decision Review Officer and a Travel Board hearing with a sitting member of the Board.  Those requests were later withdrawn by the Veteran.  Neither he nor his representative has made a renewed request for a hearing.

This matter was remanded previously by the Board in April 2014 for further development, to include:  obtaining the Veteran's social security records; performing other necessary development indicated by newly obtained evidence; and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The directed development has been performed.  The matter returns to the Board for de novo review.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's pseudofolliculitis barbae has been manifested by intermittent papules on his beard area and comedones on his nose that encompass collectively less than five percent of the exposed area; have not required corticosteroid or immunosuppressive treatment; and, have not resulted in any damage or loss of the underlying tissue or disfigurement of the Veteran's facial features or been associated with loss of covering of the skin.





CONCLUSION OF LAW

The criteria for a compensable disability rating for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A March 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for a compensable disability rating for pseudofolliculitis barbae.  As the Veteran was given legally sufficient notice, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim, lay statements, VA treatment records, identified and relevant private treatment records, and Social Security records have been associated with the record.  The Veteran was afforded VA skin examinations of his face in April 2009 and June 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with his pseudofolliculitis barbae.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Analysis

In his February 2009 claim, the Veteran asserts entitlement to a compensable disability rating for pseudofolliculitis barbae.  In his November 2009 Notice of Disagreement, he reports that he experiences ongoing irritation and burning on his face, particularly when his face is exposed to sunny conditions.  He describes that the skin irritation encompasses the area from his eyes to his neck.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and the issue concerns whether an increase in the disability rating is warranted, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  On the contrary, if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has received sporadic VA treatment for the skin condition on his face.  In January 2009, he was examined for multiple closed comedones located on the bridge of his nose and 2+ pitted acne with associated scarring over his beard area.  He was prescribed Ketoconazole topical cream, which is a non-steroidal anti-fungal medication.  During follow-up treatment in March 2009, treating VA medical staff noted that the Veteran had papules on his face that were follicularly placed and measured from 1 to 2 millimeters in size.  He was instructed to continue using Ketoconazole, and was also prescribed a Benzoyl Peroxide wash.

An April 2009 VA examination revealed that the Veteran had minimal folliculitis over his beard area which was manifested by "a few pitting scars" that were "immeasurable."  The examiner determined that the affected area involved 1 to 2 percent of the Veteran's exposed area.

A physical examination conducted during VA treatment in November 2010 revealed no evidence of any active pustules or lesions on the Veteran's beard area.  Comedones measuring 1 to 2 millimeters were observed on the Veteran's nose.  The comedones were removed.

In June 2012, the Veteran returned for VA treatment of waxing and waning papular lesions on his jawline and anterior neck.  An examination performed at that time revealed several scattered, well-defined, round, and skin-colored perifollicular papules, each measuring 1 to 3 millimeters.  The Veteran was prescribed Clindamycin solution (a non-steroidal antibiotic solution) to be applied after shaving.

During a June 2014 VA examination, the Veteran reported that his skin continued to be irritated after shaving.  He reported that he was using a topical acne pad and Aquaphilic ointment to treat the skin irritations and that he was using shaving cream formulated for sensitive skin.  A physical examination at that time revealed no active lesions or skin conditions on the Veteran's face.

The Veteran's pseudofolliculitis barbae has been rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806, which applies generally to disabilities due to dermatitis or eczema.  Under those criteria, where disabilities affect less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, a non-compensable (zero percent) disability rating is assigned.  Where the evidence shows involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is assigned.  Involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  In instances where the disability involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118, DC 7806 (2015).

The evidence shows that the Veteran's pseudofolliculitis barbae has been intermittent, and when active, has been manifested by papules on his beard area and comedones on his noes which encompass less than 5 percent of the exposed area.  In conjunction with the same, the treatment records show that the Veteran has treated his condition with over the counter acne pads and non-steroidal creams and solutions.  Similarly, there is no indication in the record that the Veteran has ever been prescribed immunosuppressive drugs to treat his pseudofolliculitis barbae.  The criteria for a compensable disability rating under DC 7806 are not met.

DC 7806 instructs that disabilities being rated under that criteria may be rated alternatively as disfigurement of the head, face, and neck (DC 7800) or as scars (DCs 7801 through 7805), depending upon the prominent disability.

Notably, the criteria for rating scars were amended by VA on September 23, 2008.  Those amendments are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended and current version of the scar rating criteria applies in this case.

Under DC 7800, scars or other disfigurement of the head, face, or neck are evaluated as 10 percent disabling with one characteristic of disfigurement.  A 30 percent disability rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent disability rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

The evidence shows also that the Veteran's pseudofolliculitis barbae has not been productive of any of the characteristics of disfigurement outlined above.  Additionally, there is no evidence that the Veteran's condition has resulted in any degree of tissue loss, distortion of the facial features, or asymmetry of any paired sets of features on his face.  Accordingly, the criteria for a compensable disability rating under DC 7800 are not met.

As prescribed under DC 7806, the Board has also contemplated application of the criteria under DCs 7801 through 7805.  The physical characteristics of the papules and comedones on the Veteran's face are not of such a quality that those criteria are applicable.

DCs 7801 and 7802 apply to scars that do not involve the head, face, or neck; and hence, are not applicable in this case.

DC 7804 provides criteria for rating scars that are unstable or painful.  Here, an unstable scar is defined as one where, for any reason, there is frequent loss of covering of the skin over the scar.  In that regard, there is no evidence in the record that any scarring associated with the Veteran's pseudofolliculitis barbae have been characterized by loss of covering of the skin.  Although the evidence appears to support the finding that the intermittent papules and comedones are painful during periods of activity, there is no indication that the residual scarring associated with those lesions are painful.  Accordingly, DC 7804 is also not applicable.

DC 7805 instructs that any disabling effects not contemplated in a rating provided under DCs 7800, 7801, 7802, and 7804 may be rated under a DC that is appropriate that disabling effect.  Nonetheless, there is no evidence that the Veteran's pseudofolliculitis barbae has resulted in any functional loss or disabling effect other than the intermittent papules and comedones and residual scarring.  As such, application of DC 7805 is not warranted.

The Board has also considered whether "staged" disability ratings for the Veteran's disability are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case beyond those already assigned.

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating under 38 C.F.R. § 3.321 is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular disability ratings for the Veteran's pseudofolliculitis barbae is inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with the Veteran's disability and the applicable rating criteria shows that the rating criteria reasonably describe the disability level and symptomatology associated with the disability.

Given the above, the Board concludes that the difficulties caused by the Veteran's pseudofolliculitis barbae are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Veteran's disability has been considered under the proper criteria set forth in the rating schedule, and, those criteria describe reasonably the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
Overall, the criteria for a compensable disability rating for the Veteran's pseudofolliculitis barbae are not met.  This appeal is denied.


ORDER

A compensable disability rating for pseudofolliculitis barbae is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


